The Supreme Court affirmed the judgment of the Common Pleas, on April 13th, 1885, in the following opinion:
Per Curiam.
Inasmuch as the first attachment issued on a judgment recovered against one of the firm for his individual debt, it did not bind the assets of the firm to the exclusion of the creditors thereof.
That attachment being thus invalid, the answers of the plaintiff in error admitted his indebtedness, and justified the entry •of judgment against him.
At his own request he was permitted to pay into Court the money which he thus admitted to be due. He is, therefore, not in condition to complain of the order of Court ordering it to be paid over to the attaching creditor on the judgment.
The assignments are not sustained.
Judgment affirmed.